Citation Nr: 1225275	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  11-26 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a surgical scar on the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In June 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In the appellant's November 2008 claim, he specified that he had leg weakness as a residual of left leg surgery for scar tissue removal.  In a September 2009 statement, the appellant specified that he wished to file a claim for service connection for residuals of surgery on the left leg, claimed as weakness in the quadriceps muscles and inflamed scar tissue.  The RO did not address the appellant's claim for left leg muscle weakness in the February 2010 rating decision that granted service connection for a residual surgical scar on the left leg.  Thus, the claim for entitlement to service connection for left leg muscle weakness, as a residual of left leg surgery, remains pending.

The issue of entitlement to left leg muscle weakness, as a residual of left leg surgery, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's residual surgical scar on the left leg is manifested by two linear scars, one of which is deep and painful, but not unstable with no other disabling effects.    


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a residual surgical scar on the left leg have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 4.7 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Here the appellant is appealing the initial rating assignment as to his residual scar of the left leg.  In this regard, because the February 2010 rating decision granted the appellant's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the February 2010 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant an appropriate VA examination in January 2010.  The examination is adequate because it is based on a thorough examination, a description of the appellant's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The January 2010 VA examination report is thorough and  provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the appellant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the appellant.  38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The appellant's service-connected surgical scar residual of the left leg is rated pursuant to Diagnostic Code 7804.  38 C.F.R. § 4.118.  The criteria for rating scars were revised, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008. See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2011). The appellant's claim for residuals of left leg surgery was filed in November 2008.  As it was filed after October 23, 2008, the revised criteria apply.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Diagnostic Codes 7800,7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has asserted that he is entitled to a higher initial rating for a residual surgical scar of the left leg, rated as 10 percent disabling.  The Board is limiting its decision to the issue of whether a higher initial rating is warranted for the left leg scar.  As noted above, the issue of whether the appellant has left muscle weakness as a result of the left leg surgery is referred to the RO for adjudication.  For the reasons discussed below, the Board finds that a higher initial rating is not warranted for the residual surgical scar of the left leg.

In a November 2008 statement, the appellant's wife stated that the appellant had complained to her about his left leg heating up and throbbing on several occasions.  She stated that she had witnessed his leg heating up at night by putting her hand on it and feeling the heat coming form it.  She stated that the scar turned pink when it heats up and that the appellant had complained about the condition almost daily.  The Board notes that lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the appellant's wife is competent to report symptoms capable of lay observation such as the appellant's scar feeling hot and turning pink.  The Board also finds the appellant's wife's statements to be credible as they are consistent with the evidence of record.

A January 2009 treatment record from the Orthopedic Center noted that the appellant had a 6 inch medial scar on thon the medial portion of his inner thigh and an 8 inch lateral scar from the joint line and up proximally.  The report noted that the scars were completely healed.  The appellant had quad atrophy and some weakness.  

The January 2010 VA examination report reflects that the appellant had two scars on his left lower extremity.  He had a well-healed surgical scar, 8 inches long, that extended from the lateral aspect of the left knee to about his mid-thigh.  Another 3 1/2 inch surgery scar overlaid the original scar.  This scar was painful to the touch and was indurated, deep, and inflexible.  The VA examiner noted that there was no skin breakdown over the scar and that the appellant reported pain.  

The appellant reported having some atrophy of the left quads.  He stated that his left leg was weaker and caused him pain if he stood or walked for long periods.  He also stated that the scar became red with overexertion.  On physical examination, the scar was painful.  There were no signs of a skin breakdown.  The scar was deep and had no inflammation, edema, keloid formation, or other disabling effects.  The diagnosis was an 8 inch surgery scar on the left thigh with another 3 1/2 inch surgery scar overlaying the first scar.  The smaller scar was deep, indurated, and painful.  The VA examiner noted that the appellant retired in 1986 due to a heart condition.  The VA examiner noted that the scar had no effect on his usual daily activities.    

In a January 2010 statement, the appellant stated that whenever he stood too long or exercised, his leg heated up and he got a pinching sensation on the scar.  He noted that in service, he had surgery to remove inflamed scar tissue.  

At the June 2012 Board hearing, the appellant described having muscle weakness in his left leg.  His representative indicated that the appellant was satisfied with a 10 percent disability for the scar.  (June 2012 Hearing Transcript at p. 11)  

The Board finds that the appellant's scars do not meet the criteria for a rating in excess of 10 percent.  Although one of the scars was painful, Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful. The January 2010 VA examination does not indicate that both scars were painful or that the painful scar was also unstable.  The appellant and his wife's statements indicate that the appellant's scar was painful, but not that it was unstable.  Thus, a higher rating is not warranted under Note 2 of Diagnostic Code 7804.  

The Board has considered whether the appellant is entitled to a higher rating under another Diagnostic Code.  Under Diagnostic Code 7801, a 20 percent rating is warranted for a scar, not other head, face, or neck, that is deep and nonlinear in an area or areas of at least 12 square inches (77 sq.cm) but less than 72 square inches (465 sq. cm.)  As the appellant's scar is linear and not at least 12 square inches in area, Diagnostic Code 7801 does not apply.  

Diagnostic Code 7802 provides for a maximum rating of 10 percent for a scar that is superficial and nonlinear in areas of 144 square inches or greater.  The appellant's scar is already evaluated as 10 percent disabling and it is not 144 square inches or greater.  Thus, Diagnostic Code 7802 is not applicable.  

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).  Although the appellant has reported muscle weakness in the left leg, the evidence does not reflect that the muscle weakness is a disabling effect of his service-connected scar.  The January 2010 VA examination report indicates that the appellant's weakness of the quad was a residual of his left quad muscle surgery, not the service-connected scar itself.  As noted above, the appellant has filed a separate claim for left leg muscle weakness as a residual of the surgery.

In reaching its decision, the Board has considered the appellant's and his wife's statements regarding his impairment as well as the medical evidence in his file.  The Board finds that the appellant is competent to report that he has pain and to observe and report any functional limitations.  The appellant's wife is also competent to report her observations regarding the appellant's scar.  However, here, the clinical evidence pertaining to the appellant's scars is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the clinical findings present have been appropriately considered in assigning the current rating consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports any further increased disability rating or that the rating criteria should not be employed, the appellant is not competent to make such an assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residual surgical scar of the left leg is inadequate.  A comparison between the level of severity and symptomatology of the appellant's residual surgical scar of the left leg with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation in regard to his scar is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of his residual surgical scar of the left leg.  As noted above, the January 2010 VA examination report reflects that the appellant retired in 1986 due to a heart condition and the VA examiner found the scar had no effect on his usual daily activities.

In sum, the Board finds that a preponderance of the evidence is against the appellant's claim for an initial rating in excess of 10 percent for a residual surgical scar on the left leg.  The appellant's complaints of pain in the area of the left leg scar are already contemplated in the 10 percent rating assigned for a painful scar.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a surgical scar on the left leg is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


